IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-10971
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MICHAEL DARNELL TRIBBLE,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                        (4:00-CR-293-3-A)
                      --------------------
                        February 28, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Michael   Darnell   Tribble   appeals   his

sentence following his jury-trial conviction for bank robbery, in

violation of 18 U.S.C. § 2113(a).        Tribble contends that the

district court did not make the specific findings required to

justify the imposition of a two-level increase in his offense level

for obstruction of justice pursuant to U.S.S.G. § 3C1.1, based on

his alleged perjury.   Tribble contends that the district court did

not specify the testimony that it found to be false.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      We   review    the    district          court’s    factual        finding        that       a

defendant has obstructed justice under U.S.S.G. § 3C1.1 for clear

error. United States v. Storm, 36 F.3d 1289, 1295 (5th Cir. 1994).

Because    Tribble       objected    to       the    obstruction       enhancement            for

perjury, the district court was required to “review the evidence

and make independent findings necessary to establish a willful

impediment to or obstruction of justice, or an attempt to do the

same, under the perjury definition.”                    United States v. Como, 53

F.3d 87, 89 (5th Cir. 1995) (citing United States v. Dunnigan, 507

U.S. 87, 95 (1993)).         Separate and clear findings on each element

of the alleged perjury are not required.                  See Como, 53 F.3d at 89.

      The district court’s statement at sentencing and the adoption

of   the   second    presentence         report      addendum     which       specifically

delineated    those       portions       of       Tribble’s   testimony           that      were

contradictory       to    those     of    the       testifying      codefendants            were

sufficient to justify the obstruction-of-justice enhancement.                                 See

United States v. Cabral-Castillo, 35 F.3d 182, 186 (5th Cir. 1994).

AFFIRMED.
                                                                 S:\OPINIONS\UNPUB\01\01-10971.0.wpd
                                                                                    4/29/04 2:25 pm




                                              2